Citation Nr: 0922610	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-32 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel












INTRODUCTION

The Veteran served on active duty from January 1970 to 
October 1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for PTSD 
and assigned a 30 percent disability rating, effective 
December 29, 2006. 

In a May 2007 statement in support of his claim for an 
increased rating for PTSD, the Veteran reported that he was 
incapable of working.  Additionally, in his September 2009 
substantive appeal, the Veteran reported that he had not 
worked since 2004.  It is unclear whether the Veteran 
intended to submit a claim for a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).  This matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The Veteran's PTSD is manifested by difficulty sleeping, 
weekly nightmares, difficulty concentrating, irritability, 
occasional hyper-vigilance, trouble dealing with authority, 
and a foreshortened sense of future.


CONCLUSION OF LAW

The criteria for an evaluation of in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 1155, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.126, 
4.130, Diagnostic Code (DC) 9411 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for PTSD.  
In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided in August 2006 before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Regarding the duty to assist, the RO has obtained the 
Veteran's VA treatment records and provided him with two VA 
examinations.  There is no indication from the claims file 
that the Veteran has sought private treatment for his PTSD, 
and accordingly, no such records could be obtained.  The duty 
to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


II.  Higher Rating

The Veteran was initially granted service connection for PTSD 
in December 2006 and was assigned a 30 percent disability 
rating under DC 9411, effective July 23, 2006, the day his 
claim was received.  The Veteran disagrees with this 
assignment and contends that a higher rating is warranted. 

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  An evaluation of the level of 
disability present includes consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board considers all information and lay and 
medical evidence of record.  38 U.S.C.A. § 5107(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board gives the benefit of the doubt to the 
claimant.  Id.  

The criteria for evaluating PTSD are found at 38 C.F.R. 
4.130, DC 9411.  A 30 percent evaluation is assigned where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal, due to such symptoms as depressed 
mood; anxiety and suspiciousness; weekly panic attacks; 
chronic sleep impairment; and mild memory loss, such as 
forgetting names, directions, and recent events.  Id.

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as suicidal ideation;
obsessional rituals which interfere with routine activities; 
intermittently illogical obscure, or irrelevant speech; 
nearly continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Symptoms listed in VA's general rating formula for mental 
disorders serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating, and are not intended to constitute an exhaustive 
list.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board notes that the nomenclature employed in the portion 
of VA's Schedule for Rating Disabilities (the Schedule) that 
addresses service-connected psychiatric disabilities is based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as the DSM-IV).  38 C.F.R. § 4.130.  
The DSM-IV contains a Global Assessment of Functioning (GAF) 
scale, with scores ranging from zero to 100 percent, 
representing the psychological, social, and occupational 
functioning of an individual on a hypothetical continuum of 
mental health-illness.  Higher scores correspond to better 
functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms such as flat affect and circumstantial 
speech, and occasional panic attacks, or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th. ed., 1994).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, duration of 
psychiatric symptoms, length of remissions, and the Veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The evidence of record, including two VA examination reports 
and VA treatment records, indicates that the Veteran's PTSD 
symptomatology is not of such severity that a rating in 
excess of 30 percent is warranted.  

The Veteran attended VA rehabilitation therapy for addiction 
from December 1996 to August 1998.  Subsequently, in June 
2006, he was court-ordered to attend further rehabilitation 
therapy after receiving his sixth driving under the influence 
(DUI) violation.  Treatment notes from June 2006 to August 
2006 indicate that the Veteran was divorced and living alone.  
The Veteran reported that he had difficulty getting along 
with others, although he was currently dating, and stated 
that he did not feel depressed or anxious and did not have 
suicidal ideation.  During treatment in June 2006, the 
Veteran was assigned a GAF score of 45, and in August 2006, 
he was assigned a GAF score of 44.   

In September 2006, the Veteran was afforded a VA examination. 
The examiner noted that the Veteran's work history included 
numerous positions doing plating, welding, and manufacturing; 
however, he had not worked in the last four years, aside from 
attempting to day trade on the stock market.  The Veteran 
reported having few relationships, stating that he was 
married once, but his wife left him in 1975 and he had since 
had several relationships which each lasted only a couple of 
days.  The Veteran indicated that he spent most of his time 
taking care of his mother, who was in poor health, and 
reading on the computer.  In regard to hobbies, the Veteran 
indicated that he drank, although he had recently cut back.  
The Veteran also stated that he did not have much contact 
with his sister.  

In regard to current symptomatology, the Veteran reported 
that he was not in a good mood, was irritable most of the 
time, and had some difficulty sleeping due to frequent dreams 
about war.  The examiner noted that the Veteran did not seem 
to like to be around others unless he was drinking.  The 
examiner reported that the Veteran was alert and oriented in 
all spheres, adequately groomed, and had average eye contact, 
goal-directed and coherent thought processes, normal speech, 
intact short and long-term memory, adequate concentration, 
normal insight and judgment, and a sour, irritable, and 
unhappy mood and affect.  The Veteran denied having paranoia, 
delusional thoughts, obsessive behaviors, ideas of reference, 
or hallucinations, and the examiner noted no manic or panic 
symptoms.  The examiner diagnosed the Veteran with PTSD and 
assigned him a GAF score of 61, indicative of a low-mild to 
high-moderate impact on his functioning in life and work.  
The examiner noted that the Veteran experienced life-
threatening situations repeatedly during service and reacted 
with a numbing of emotions that continues today.  The 
examiner also indicated that the Veteran had some hyper-
startle responses, avoidance of stimulation, avoidance and 
inability to engage in emotional connections, irritability, 
and nightmares of service.  

VA treatment records dated from October 2006 to September 
2007 indicate that the Veteran had been abstinent from 
alcohol since September 2006.  These records also indicate 
that he was still dating the same woman; was living with his 
mother, whom he was taking care of because she had health 
problems; maintained regular contact with his sister, 
although he did not have regular interaction with anyone 
aside from his sister and girlfriend; and spent most of time 
on the computer.  In regard to PTSD symptoms, the Veteran 
reported that he had difficulty sleeping, nightmares 2 to 3 
times a week, flashbacks, a startle response to loud noises, 
increased irritability since the Iraq war began, and 
difficulty with authority, which he reported had made it 
impossible for him to maintain a job since 2002.  He 
acknowledged that he had previously used alcohol as a way to 
avoid his feelings of anxiety, and reported that he 
occasionally was sad about the fact that he did not have 
friends; however, he denied any homicidal or suicidal 
ideation. 

In March 2008, the Veteran was afforded a second VA 
examination.  At the outset of the examination report, the 
examiner indicated that she had reviewed the claims file.  
The examiner noted that the Veteran had completed alcohol 
abuse treatment in September 2007, and reported abstinence 
since September 2006.  The examiner also noted that his last 
PTSD treatment note, dated in September 2007, indicated that 
his PTSD symptoms were not overwhelming at that time.  The 
Veteran reported that although he had his own apartment, he 
was staying with his sick mother in order to take care of 
her.  He stated that his typical day involved getting up 
between 8 a.m. and 12 p.m., reading the newspaper, and 
watching television the rest of the day.  He reported that he 
did not like to leave home; however, this appears to be due 
to the fact that he worries about his mother falling or 
injuring herself.  The Veteran indicated that he occasionally 
saw his sister, but had not seen his brother in about a year 
since he was no longer able to drive due to his numerous 
DUIs.  He also stated that he had only one friend, whom he 
saw infrequently and was not that close with, and was not 
currently seeing anyone romantically.  

The examiner noted that the Veteran was independent in his 
activities of daily living and had the capacity to handle his 
own finances, although he made poor choices when it came to 
money.  The examiner also noted that the Veteran had not 
worked in approximately 5 years, although he had previously 
maintained a job for over fifteen years in the tool and dye 
business.  The Veteran justified his current unemployment by 
stating that he could not handle people telling him what to 
do, and had only been able to keep his old job because his 
boss was easy to get along with.  The Veteran reported that 
he had attempted to make money by exchanging stocks on the 
stock market, but had lost a significant amount of money 
doing this.  He indicated that he was currently living off of 
credit cards.  

The examiner reported that the Veteran was alert and 
cooperative, oriented in all spheres, and casually, cleanly, 
and appropriately dressed.  The examiner stated that the 
Veteran had poor eye contact, fair communication, a 
restricted affect, a mildly anxious and depressed mood, goal-
oriented and unremarkable thought processes, and clear 
speech, although it was sparse and the examiner reported 
difficulty getting the Veteran to elaborate on his responses.  
The examiner noted no signs of delusional or paranoid beliefs 
and no inappropriate behavior.  The Veteran denied auditory 
or visual hallucinations, suicidal ideation, obsessive or 
ritualistic behavior, and feelings of detachment or 
estrangement from others.  The examiner noted that the 
Veteran displayed a sense of foreshortened future, i.e., when 
asked about suicidal thoughts, the Veteran stated he did not 
think that he would be around much longer anyway.  

The Veteran stated that his mood was controllable, but 
indicated that he was usually depressed and irritable, had 
low energy, and had lost interest in activities.  He reported 
that he only slept 3 to 4 hours a night and had difficulty 
staying asleep.  He also reported that his attention and 
concentration were alright, but stated that he forgot things 
frequently.  He indicated that he had distressing memories of 
Vietnam several times a week, nightmares a couple of times a 
week, and infrequent flashbacks.  He reported a slightly 
exaggerated startle response and endorsed efforts to avoid 
thoughts, feelings, or conversations associated with his 
traumatic experiences.  

The examiner diagnosed the Veteran with PTSD and alcohol 
abuse, in full sustained remission, and assigned the Veteran 
a GAF score of 60.  The examiner went on to state that the 
Veteran met all of the DSM-IV criteria for PTSD; however, he 
also noted a significant history of alcohol dependence, which 
was now in full remission.  The examiner stated that his PTSD 
symptoms were not overwhelming at that time insofar as they 
were not having a serious impact on his ability to function.  
In fact, the examiner noted that the Veteran was unable to 
independently articulate any specific PTSD symptoms, but 
instead seemed to feel that the main difficulty he confronted 
as a result of his PTSD was his inability to work and lack of 
money.  The examiner stated that the Veteran's irritability, 
lack of interest, low energy (most likely due in part to poor 
sleep), and depressed mood would all have a mild to moderate 
impact on his ability to work and carry on meaningful 
relationships.  The examiner concluded that, overall, the 
Veteran's PTSD appeared to be having a mild to moderate 
impact on his social and occupational functioning, as 
reflected by the GAF score of 60.   

After considering all the evidence of record, the Board finds 
that the overall disability picture for the Veteran's PTSD 
most closely approximates a 30 percent rating.  The Veteran 
is mildly to moderately socially impaired, having reported 
some irritability with others, some social isolation by 
participating in solitary hobbies such as reading the paper 
and watching television, and seems to lack friends and other 
significant relationships.  However, despite some feelings of 
depression and irritability, an inability to engage in 
emotional connections, and a desire to be alone, the Veteran 
maintains a relationship with his mother, whom he lives with 
and cares for, as well as a relationship with his sister and 
brother.  He has also reported having at least one friend and 
has reported that he was dating at the time of his September 
2006 examination and throughout his VA rehabilitation.  
Moreover, he denied feelings of detachment or estrangement 
from others at his March 2008 VA examination.  While the 
Veteran does not appear to socialize regularly now that he 
has quit drinking, there is no evidence that he is unable to 
interact with others, and in fact, was interactive and 
supportive of other Veterans during VA group therapy. 

Additionally, although the Veteran has not worked since 
approximately 2003, prior to that time, he maintained the 
same job for over 15 years.  He has reported that he is 
unable to work because he cannot handle being told what to 
do; however, there is no indication that he was in any way 
unreliable or unproductive at his past jobs.  Moreover, he is 
clearly capable of working, as evidenced by his most recent 
employment and his recent care giving of his mother.

Although the Veteran has mild to moderate symptoms, his total 
disability picture does not rise to the severity required for 
a 50 percent rating.  Rather, the March 2008 examiner 
specifically found that the Veteran's PTSD symptoms were not 
having a serious impact on his ability to function, but would 
instead have only a mild to moderate impact on his ability to 
work and carry on meaningful relationships.  Additionally, 
since he quit drinking in September 2006, the Veteran has 
consistently been assigned GAF scores of 60 to 61, indicative 
of only mild to moderate symptomatology.  Further, the record 
is absent for symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impaired judgment; or impaired abstract 
thinking.  Although the Veteran has reported that he feels 
depressed, anxious, and irritable, he has reported that his 
mood is controllable and has never been described as having a 
mood disturbance.  Additionally, while he has reported losing 
interest in activities, he does not appear to have difficulty 
with motivation, but rather has been motivated to take care 
of his mother and to participate in weekly alcohol 
rehabilitation sessions for over a year.  He is also capable 
of performing his activities of daily living without 
assistance.  Further, while he has reported having difficulty 
with memory, he was unable to indicate any specific instances 
in which he has forgotten something, and was noted to have 
intact short and long-term memory at his September 2006 VA 
examination.  The Veteran also has no history of homicidal or 
suicidal ideation/plan, despite having a somewhat 
foreshortened sense of future.  Finally, despite some 
solitary behavior, he has moved in with his mother in order 
to care for her, dated, maintained a relationship with his 
siblings over the years, and been supportive and helpful to 
other Veterans during rehabilitation.  And while the Veteran 
was assigned a GAF score of 45 in June 2006 and of 44 in 
August 2006, these scores were based on a diagnosis of 
alcohol dependence. 

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 30 
percent for PTSD at any time during the appellate period, and 
the claim is denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable.  
Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  
The Veteran's claim for an increased rating is denied.


III. Extraschedular Consideration

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b).  To afford justice in exceptional situations, 
an extraschedular rating can be provided.  38 C.F.R. § 
3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms cause impairment in occupational and 
social functioning.  Such impairment is contemplated by the 
rating criteria.  The rating criteria 



reasonably describe the Veteran's disability.  Referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.


ORDER

A rating in excess of 30 percent for PTSD is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


